               FEDERAL COMMUNITY DEFENDER OFFICE
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                        Capital Habeas Unit
            FEDERAL COURT DIVISION - DEFENDER ASSOCIATION OF PHILADELPHIA

                              SUITE 545 WEST -- THE CURTIS
                                  601 WALNUT STREET
                                PHILADELPHIA, PA 19106

  LEIGH M. SKIPPER                    PHONE NUMBER (215) 928-0520          HELEN A. MARINO
CHIEF FEDERAL DEFENDER                FAX NUMBER   (215) 928-0826       FIRST ASSISTANT FEDERAL
                                      FAX NUMBER   (215) 928-3508              DEFENDER



                                                       March 5, 2021


Honorable Mitchell S. Goldberg
Judge, United States District Court
Eastern District of Pennsylvania
7614 U.S. Courthouse
Courtroom 4-B
Philadelphia, PA 10106

                                                       Re:    Wharton v. Sorber
                                                              No. 2:01-cv-06049-MSG

Dear Judge Goldberg:

       Petitioner Robert Wharton has moved in limine to bar, as inadmissible hearsay, the

introduction of two newspaper articles the Attorney General has designated collectively as Hearing

Exhibit 14 (Robert J. Terry, Prisoner Wounded in Escape Try, The Philadelphia Inquirer, April

22, 1986, at 15); Kevin Haney, Con Shot in City Hall Escape Bid, The Philadelphia Daily News,

April 22, 1986, at 6). See ECF No. 214 at 3-4. The articles quote various sources who recount

Mr. Wharton’s attempt to escape after a sentencing hearing at City Hall in 1986. In addition to

containing double hearsay, these news accounts also lack reliability because they are inconsistent

with one another.
       The Attorney General’s upcoming witness, Dr. O’Brien, has referred in his reports to facts

obtained from those articles. Accordingly, in advance of Dr. O’Brien’s testimony, petitioner

Wharton presents this further argument to respond to the Attorney General’s contentions in

opposition to the motion in limine (ECF No. 218).

       Most of the facts to which Dr. O’Brien refers relate to criminal charges that were nolle

prossed by the District Attorney’s Office at the time of Mr. Wharton’s guilty plea to escape in

January 1987.    At a pre-hearing conference, this Court stated that it would not allow the

introduction of evidence showing criminal conduct for which Mr. Wharton was not convicted

unless he had adopted the underlying facts when he entered a guilty plea to the escape charge. It

is clear from documents from Philadelphia Quarter Sessions File on the escape charge, identified

by the Attorney General as hearing Exhibits 7-13, that Mr. Wharton pled guilty only to F3 Escape

and the remaining charges (Simple Assault and Weapons or Implements of Escape) were nolle

prosseed. The OAG has not provided this Court with any proof that Mr. Wharton pled guilty to

facts which supported the nolle prossed charges.

       To attempt to establish that the newspaper articles covering the escape incident are

admissible, the Attorney General first argues that they are by definition not hearsay because he

does not present them for their truth. See ECF No. 218 at 13 (citing F.R. Evid. 801(c)). According

to the Attorney General, the articles are offered:

       to show the evidence that was available to the prosecution if Wharton had tried to
       present evidence of his purported “positive adjustment” to the second jury. Any
       reasonable prosecutor would have responded by showing that Wharton did not in
       fact make such an adjustment, including presenting the testimony of the witnesses
       identified in the stories. Thus, the statements are not hearsay.

Id. at 13-14. The Attorney General thus offers the articles to show what kind of adjustment Mr.

Wharton “in fact” had made, and what testimony the “witnesses identified in the stories” would

have provided. He has admitted that he has no live witnesses to establish what happened, and
                                                     2
offers them to prove the truth of the facts they contain. The proffer is an inadmissible effort to

provide an end-run around the hearsay rule. See United States v. Sallins, 993 F.2d 344, 346–47

(3d Cir. 1993) (rejecting government position that testimony about contents of police radio call

admissible as “background” to explain police actions; absence of “a tenable non-hearsay purpose”

shows government could only have offered evidence for its truth value).

       The Attorney General also maintains (ECF No. 218 at 14) that the contents of the articles

are admissible under the “ancient documents” exception, which applies to “[a] statement in a

document that was prepared before January 1, 1998, and whose authenticity is established.” F.R.

Evid. 803(16). He cites two cases, Langbord v. U.S. Dept. of Treasury, 2011 WL 2623315, *16-

*17 (E.D. Pa. July 5, 2011), and Dallas County v. Commercial Union Assurance Co., 286 F.2d

388 (5th Cir. 1961). As to Langbord, he says that the district court held that “newspaper articles

more than 20 years old are admissible, including over hearsay-within-hearsay objection.”

       The Attorney General does not mention that the Third Circuit disapproved the district

court’s holding on this point on appeal, in an en banc opinion that provides the governing law of

this circuit. Langbord v. United States Dep’t of Treasury, 832 F.3d 170, 189–91 (3d Cir. 2016)

(en banc). With all thirteen members concurring on this question, the court held that the hearsay

rule applies to hearsay contained within an ancient document. It admitted the reports under the

ancient documents exception but instructed the district court to carve out any hearsay statements

contained within them unless those statements conformed to an additional exception. Id. at 189-

91.

       Under Langbord, therefore, each layer of hearsay contained in an ancient document must

conform to Federal Rule of Evidence 805. “Double hearsay” is hearsay contained within other

hearsay: Person A says something to Person B; Person B relays that statement to Person C; Person



                                                3
C testifies as to the truth of Person A’s statement. See, e.g., Smith v. City of Allentown, 589 F.3d

684, 693–94 (3d Cir. 2009); Carden v. Westinghouse Elec. Corp., 850 F.2d 996, 1002 (3d Cir.

1988). Rule 805 requires that each layer of hearsay conform to an exception. Fed. R. Evid. 805;

Carden, 850 F.2d at 1002. The analysis is segmented; each layer is examined individually. See,

e.g., Smith, 589 F.3d at 693; Carden, 850 F.2d at 1002; Ryder v. Westinghouse Elec. Corp., 128

F.3d 128, 134 (3d Cir. 1997) (hearsay-within-hearsay admitted because both layers qualified as

statements made by an agent within the scope of their employment).

       Nothing in the text of Rule 805 limits its application to a particular type of hearsay. The

Third Circuit has applied the rule where both layers of hearsay consisted of oral statements (i.e.,

Person A said something aloud to Person B who then repeated that statement aloud to Person C),

Smith, 589 F.3d at 693–94, where the outer layer consisted of an oral statement and the form of

the inner layer was unknown (i.e., when a supervisor told an employee that his position was being

eliminated because unidentified higher-ups “wanted a younger person for the job,” but where the

supervisor did not say why he believed that to be the case), Carden, 850 F.2d at 1002–03, and

when the outer layer consisted of a written statement and the inner layer consisted of an oral

statement (i.e., when a memorandum summarizing a meeting included quotes from participants

who said that older workers were “dead wood”). Ryder, 128 F.3d at 134. The rule applies to any

and all hearsay statements, in whatever form they take. And Langbord held that it applies to

hearsay contained within ancient records.

       Other courts within and outside this Circuit have reached the same conclusion. See United

States v. Hajda, 135 F.3d 439, 444 (7th Cir. 1998) (Easterbrook, J.) (if ancient document “contains

more than one level of hearsay, an appropriate exception must be found for each level.”); United

States v. Habteyes, 356 F.Supp.3d 573, 586 n.6 (E.D. Va. 2018) (quoting Langbord).



                                                 4
       The other case the Attorney General cites, Dallas County v. Commercial Union Assurance

Company, 286 F.2d 388, 390 (5th Cir. 1961), upheld the introduction of a newspaper article under

the residual exception to the rule against hearsay—not the ancient documents exception. 1 When

scorched timbers were found buried among the wreckage of the recently collapsed Dallas County

Courthouse, the county’s insurance company sought to introduce a newspaper article from the turn

of the century describing a fire that had broken out during the clocktower’s construction. Id. at

391. The Fifth Circuit foreswore “happily tagged species” of hearsay and let the article come in

only after deciding that it was “necessary and trustworthy, relevant and material.” Id. at 398. Even

though one of the reasons for admitting ancient documents—the unavailability of other evidence—

happened to apply to the newspaper article, id. at 396, the Fifth Circuit declined to “characterize

this newspaper . . . as an ‘ancient document’.” Id. at 398.

       In this case, the articles provide accounts of the events deriving almost entirely from

hearsay. Both, if stripped of their hearsay, are nearly devoid of content.

       For all these reasons and those in Mr. Wharton’s prehearing motion in limine, the

newspaper articles are hearsay, and the contents described above do not satisfy any hearsay

exception. The ancient documents exception does not cover hearsay contained within an ancient




   1
     The advisory committee note to the ancient document exception cites Dallas County as one
instance in which a circuit recognized that proper authentication and the passage of time help
minimize mistakes. Fed. R. Evid. 803(16) advisory committee’s note to 1972 amendment. Other
sources cite Dallas County for similar propositions. See, e.g., Statements in Ancient Documents
(Rule 803(16))—Firsthand Knowledge and Hearsay within Hearsay, 30B Fed. Prac. & Proc. Evid.
§ 6935 (2020 ed.). Nevertheless, the opinion does not rely on the ancient documents exception.

                                                 5
document unless another hearsay exception applies. The Court should accordingly exclude the

documents identified as Attorney General’s Exhibit 14 and any testimony that relies on them.

                                                   Respectfully submitted,


                                                   /s/ Elizabeth McHugh
                                                   ELIZABETH MCHUGH
                                                   Pa. Bar No. 70130
                                                   CLAUDIA VAN WYK
                                                   Pa. Bar No. 95130
                                                   Federal Community Defender Office
                                                   Eastern District of Pennsylvania
                                                   Capital Habeas Unit
                                                   The Curtis Center – Suite 545 West
                                                   601 Walnut Street
                                                   Philadelphia, PA 19106
                                                   (215) 928–0520
                                                   Counsel for Petitioner
Dated: March 5, 2021
Philadelphia, Pennsylvania




                                               6
                               CERTIFICATE OF SERVICE

      I certify that on this date I caused a copy of the foregoing to be filed and served upon the

following persons by ECF:

                                   NANCY WINKELMAN
                                  Supervisor, Law Division
                                     PAUL M. GEORGE
                              Assistant Supervisor, Law Division
                                  District Attorney’s Office
                                   Three South Penn Square
                                Philadelphia, PA 19107-2499

                                     JAMES P. BARKER
                               Chief Deputy Attorney General
                                      CARI L. MAHLER
                                Office of the Attorney General
                                   Criminal Law Division
                              Appeals and Legal Services Section
                                16th Floor, Strawberry Square
                                    Harrisburg, PA 17120

                                                   /s/ Claudia Van Wyk
                                                   Claudia Van Wyk


      DATE: March 5, 2021
